 Case 3:19-cv-02487-L-BT Document 25-1 Filed 05/18/20               Page 1 of 1 PageID 237



                       THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

COLONY INSURANCE COMPANY,    §
                             §
     Plaintiff,              §
                             §
v.                           §                            NO. 3:19-cv-02487-L-BT
                             §
EMERALD VALLEY VILLAS        §
HOMEOWNERS’     ASSOCIATION, §
INC.                         §
                             §
     Defendant.              §


         ORDER GRANTING DEFENDANT/COUNTER-PLAINTIFF’S
   EXTENSION OF TIME TO FILE ITS RESPONSE TO PLAINTIFF/COUNTER-
 DEFENDANT’S MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS


       It is hereby ORDERED that Defendant/Counter-Plaintiff be granted an extension of time

to file its response to Plaintiff/Counter-Defendant’s Motion To Compel Arbitration and Motion

To Dismiss. In that regard, Defendant/Counter-Plaintiff must now file its response no later than

midnight on June 12, 2020.



       It is so ordered this ________ day of May 2020.




                                           Rebecca Rutherford
                                           United States Magistrate Judge
